DETAILED ACTION

Information Disclosure Statement
	The Information Disclosure Statement filed on October 8, 2020 (entered on October 9, 2020) has been received and the information referred to therein has been fully considered.    

Claim Rejections - 35 USC § 112
The rejections of claims 1, 2, 4, and 9 under 35 U.S.C. 112(b) made in the previous Office Action are withdrawn in view of Applicant's amendment, filed January 11, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sechi (US Pat. No. 6,265,334) in view of Hiramatsu (US PG Pub. No. 2003/0044653) or Takeuchi (US Pat. No. 5,634,999), and further in view of Itakura (US PG Pub. No. 2007/0024313), and as evidenced by Webmineral ("Cordierite Mineral Data", p. 1-3) and CeramTec ("Non-oxide Ceramics-Silicon Nitride (Si3N4) The Ceramic for Extreme Applications", p. 1-2).
Regarding claims 1 and 9, Sechi teaches a sintered ceramic (i.e. "cordierite-based sintered body") that may comprise 80 wt.  % (i.e. a "main component") of cordierite and 5 to 20 wt. % of silicon nitride, has a porosity (i.e. open or otherwise) of 0.1 % or less, and has a thermal expansion coefficient of 1 x 10-6 /ºC (i.e. 1.5 ppm /ºC) or less (col. 2, ln. 31-46; col. 3, ln. 19-23; col. 4, ln. 30-48; col. 5, ln. 10-16; col. 5, ln. 43-51; col. 6, ln. 35-41).  The Young's modulus in Sechi's ceramic is 130 GPa or greater, including not smaller than 150 GPa (Abstract; col. 4, 40-44). Although Sechi does not explicitly exemplify a ceramic demonstrating each of the above features/components, it would have been obvious to one of ordinary skill in the art to make such a product because Sechi explicitly teaches each feature/component is appropriate for making one of his ceramics.  The recited porosity and Young's modulus ranges are obvious in view of Sechi.  See MPEP 2144.05.  
The teachings of Sechi differ from the current invention in that his ceramic is not taught to have an average grain size of 0.61 µm or less. However, as discussed above, Sechi's ceramic is dense and cordierite-based, and is intended to be used in devices for producing semiconductors, including as an electrostatic chuck (col. 4, ln. 63-67; col. 1, ln. 6-12; col. 7, ln. 9-20).  Hiramatsu further teaches a ceramic for an electrostatic chuck that may comprise a mixture of silicon nitride and cordierite that he teaches should be made with ceramics having an average particle diameter in the range of 0.2 to 1.5 µm so that the product has adequate density and avoids abnormal grain growth, intergranular fracture, deterioration of bending strength, and deterioration of fracture 
The teachings of the prior art differ from the current invention in that the surface roughness of the ceramic is not disclosed and in that the ceramic is not explicitly taught to have a polished surface.  However, as discussed above, Sechi teaches using the ceramic as an electrostatic chuck or other support fitting. Itakura further teaches that the surface of a material used in a chuck should be polished such that it has an average 
Sechi teaches that his ceramic (i.e. "cordierite-based sintered body"), may be used as an electrostatic chuck (8, i.e. "support substrate")) that electrostatically holds (i.e. is bonded to) a silicon wafer (9, i.e. a "functional substrate") (Fig. 1; col. 4, ln. 63-67; col. 7, ln. 9-20).  Therefore, when the prior art electrostatic chuck is used to hold a wafer, as is taught by Sechi, its polished surface "is a surface to which a functional substrate is bonded".  

Regarding claim 2, as discussed above, the prior art ceramic has a polished surface.  The pores in the ceramic have a maximum diameter (along a polished surface of a particular set of dimensions surface or otherwise) of 5 µm or less (col. 5, ln. 10-15).  The instantly claimed pore length is obvious in view of Sechi. See MPEP 2144.05.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi (US PG Pub. No. 2003/0100434), as evidenced by WO 02/24600 A1, which is the Japanese language document of which Yoshitomi's US document is a translation, in view of Hiramatsu or Takeuchi, and further in view of Teratani and Itakura. 
Regarding claims 1 and 9, Yoshitomi teaches a sintered ceramic (i.e. "cordierite-based sintered body") that may comprise 60 to 99.9 vol. % (i.e. a "main component") of cordierite and 0.1 to 40 vol. % of silicon nitride, has a porosity (i.e. open or otherwise) of 0.5 % or less, has a Young's modulus of at least 130 GPa, and has a thermal expansion coefficient of 1.5 x 106 /ºC (i.e. 1.5 ppm /ºC) or less (Abs.; par. 15-19).  Although Yoshitomi does not explicitly exemplify a ceramic demonstrating each of the above features/components, it would have been obvious to one of ordinary skill in the art to make such a product because Yoshitomi explicitly teaches each feature/component is appropriate for making one of his ceramics. The instantly claimed Young's modulus range is obvious in view of Yoshitomi.  See MPEP 2144.05.  The recited cordierite and silicon nitride contents (i.e. whether the structure is polished and viewed with a particular device or otherwise) fall within and are obvious in view of the ranges taught by Yoshitomi.  See MPEP 2144.05.
The teachings of Yoshitomi differ from the current invention in that his ceramic is not taught to have an average grain size of 0.61 µm or less.  However, as discussed above Yoshitomi's ceramic is dense and cordierite-based, and is intended to be used in devices, such as vacuum chucks, for producing semiconductors (par. 1, 7, 8, 50, 51).  

The teachings of Yoshitomi also differ from the current invention in in that he does not teach that his material has a thermal expansion coefficient meeting the claim over the claimed temperature range.  However, Yoshitomi's ceramic is intended to be used in semiconductor processing devices and to demonstrate minimal thermal expansion (par. 1).  Teratani further teaches to configure a cordierite-based ceramic, which she teaches may be used in semiconductor preparation devices (discussed above), to have a thermal expansion of 2.0 x 10-6 /K (i.e. 2.0 ppm/K or 2.0 ppm/ºC) or less over a range of 40 to 600 ºC so that the ceramic can sufficiently bear practical use even under high temperature exposure use conditions (col. 5, ln. 42-48).  Therefore, it would have been obvious to one of ordinary skill in the art to configure Yoshitomi's ceramic to demonstrate its low thermal expansion coefficient over a range of 40 to 600 ºC so that the ceramic can sufficiently bear practical use even under high temperature exposure use conditions, in order to render Yoshitomi's ceramic appropriate for use in the range of 40 to  600 ºC, and because the prior art teaches that such a thermal expansion coefficient over such a temperature range is appropriate for ceramics that are intended to be used in semiconductor preparation devices. 
The teachings of the prior art differ from the current invention in that the surface roughness of the ceramic is not disclosed and in that the ceramic is not explicitly taught to have a polished surface.  However, discussed above, Yoshitomi teaches using the ceramic as a chuck or other support fitting. Itakura further teaches that the surface of a material used in a chuck should be polished such that it has an average surface roughness, Ra, of between 0.1 and 50 nm so that satisfactorily close contact can be 
Yoshitomi teaches that his ceramic (i.e. "cordierite-based sintered body") may be used as a vacuum chuck (i.e. "support substrate") that is joined to (i.e. is bonded to) a semiconductor layer or liquid crystal glass substrate (i.e. a "functional substrate") during processing (par. 1, 7, 8, 50, 51).  Therefore, when the prior art chuck is used to hold a semiconductor layer or liquid crystal glass substrate, as is taught by Yoshitomi, its polished surface "is a surface to which a functional substrate is bonded".  

Regarding claim 2, the maximum pore diameter in Yoshitomi's ceramic is preferably 2 µm or less (par. 52). It is noted that the US document contains a typographical error reciting "2 lm or less".  A review of the WO document from which Yoshitomi's US document is translated reveals that "lm" is a typographical error that should have been "µm".  The instantly claimed pore length in the ceramic, polished over a certain area or otherwise, is obvious in view of Yoshitomi.  See MPEP 2144.05.  




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sechi, Hiramatsu  or Takeuchi, and Itakura, as applied to claim 1 above, and further in view of Matsuda (US PG Pub. No. 2005/0152089) for the reasons discussed in the previous Office Action.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi, Hiramatsu or Takeuchi, Teratani, and Itakura, as applied to claim 1 above, and further in view of Matsuda for the reasons discussed in the previous Office Action.  

Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive.  
Applicant has argued that the cited references do not meet the claim limitations because the polished surfaces they teach are surfaces intended to temporarily support a semiconductor wafer or other substrate rather than to permanently support a functional substrate.  However, as discussed above and acknowledged by Applicant, Sechi et al. teach an electrostatic chuck that is used to hold a semiconductor wafer.  During operation, the wafer is electrostatically attached, i.e. bonded, to the chuck.  As also discussed above, Yoshitomi et al. teach a vacuum chuck used to secure a semiconductor or liquid crystal substrate, which effects bonding between the chuck and the substrate with a vacuum.  As no properties or structure of a "functional substrate" .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784